UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 May 4, 2016 Commission File No.: 000-30668 NOVA MEASURING INSTRUMENTS LTD. (Translation of registrant’s name into English) Building 22 Weizmann Science Park, Rehovot P.O.B 266 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Attached hereto and incorporated by way of reference herein are the following documents: 1. Press release issued by the Registrant on, and dated May 4, 2016, and entitled: “Nova Receives over $20 Million in Orders from several Foundry Customers”. 2. Press release issued by the Registrant on, and dated May 4, 2016, and entitled: “Nova Reports First Quarter 2016 Financial Results”. The GAAP financial statements tables included in the press release attached hereto are hereby incorporated by reference into the Registrant’s registration statements on Form S-8, filed with the Securities and Exchange Commission on the following dates: November 5, 2007 (File No. 333-147140); October 25, 2012 (File No. 333-184585) and March 6, 2015 (File No. 333-202550). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 4, 2016 NOVA MEASURING INSTRUMENTS LTD. (Registrant) By: /s/ Dror David ————— Dror David Chief Financial Officer Company Contact: Dror David, Chief Financial Officer Nova Measuring Instruments Ltd. Tel: +972-73-229-5760 E-mail: info@novameasuring.com www.novameasuring.com Investor Relations Contacts: Hayden/ MS-IR LLC Miri Segal Tel: +917-607-8654 E-mail: msegal@ms-ir.com Or Brett Maas Tel: +646-536-7331 E-mail: brett@haydenir.com Nova Receives over $20 Million in Orders from several Foundry Customers Majority of orders will be delivered during the third quarter of 2016 Rehovot, Israel, May 4, 2016 – Nova Measuring Instruments (Nasdaq: NVMI), a leading innovator and key provider of metrology solutions for advanced process control used in semiconductor manufacturing, announced today that several foundry customers recently placed orders exceeding $20 million in aggregate for its Optical CD and X-Ray metrology solutions. The orders were received during the last five weeks and include Nova’s integrated and stand-alone optical metrology toolset combined with NovaMARS advanced modeling solution, and Nova’s advanced X-Ray metrology solution, which combine X-Ray Photoelectron Spectroscopy (XPS) and X-Ray Fluorescence (XRF) for materials and thin-film measurements. The tools will support manufacturing in multiple technology nodes of 10nm and above. “We are delighted with these significant orders received from various leading foundries, which are ramping up production capacity to meet the demand for leading-edge devices as well as for the emerging market related to the Internet of Things (IoT),” stated Eitan Oppenhaim, Nova’s President and CEO. “The recent booking stream represents another proof for our strong position in the foundry segment which is based on our continuous innovation and the increasing value we bring to our customers. These recent wins validate the unique value proposition of our combined Optical and X-Ray portfolio that better addresses our customers’ growing demand for metrology convergence.” About Nova: Nova Measuring Instruments Ltd. delivers continuous innovation by providing advanced metrology solutions for the semiconductor manufacturing industry. Deployed with the world’s largest integrated-circuit manufacturers, Nova’s products deliver state-of-the-art, high-performance metrology solutions for effective process control throughout the semiconductor fabrication lifecycle. Nova’s product portfolio, which combines high-precision hardware and cutting-edge software, supports the development and production of the most advanced devices in today’s high-end semiconductor market. Nova’s technical innovation and market leadership enable customers to improve process performance, enhance products’ yields and accelerate time to market. Nova acts as a partner to semiconductor manufacturers from its offices around the world. Additional information may be found at www.novameasuring.com. Nova is traded on the NASDAQ & TASE under the symbol NVMI. This press release contains forward-looking statements within the meaning of safe harbor provisions of the Private Securities Litigation Reform Act of 1995 relating to future events or our future performance, such as statements regarding, but are not limited to, anticipated growth opportunities and projections about our business and its future revenues, expenses and profitability. Forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied in those forward looking statements. Factors that may affect our results, performance, circumstances or achievements include, but are not limited to, the following: our dependency on three product lines; our dependency on a small number of large customers and small number of suppliers; the highly cyclical and competitive nature of the markets we target and we operate in; our inability to reduce spending during a slowdown in the semiconductor industry; our ability to respond effectively on a timely basis to rapid technological changes; our ability to recognize the benefits of ReVera acquisition and risks that the acquisition may disrupt current plans and operations and impact relationships with customers, distributors and suppliers; our dependency on PEMs; risks related to exclusivity obligations and non-limited liability that may be included in our commercial agreements and arrangements; our ability to retain our competitive position despite the ongoing consolidation in our industry; risks related to our dependence on our manufacturing facilities; risks related to changes in our order backlog; risks related to the worldwide financial instabilities; risks related to our intellectual property; new product offerings from our competitors; unanticipated manufacturing or supply problems; risks related to government programs we participate in; risks related to taxation; changes in customer demand for our products; risks related to currency fluctuations, risks related to acquisitions we may pursue and risks related to our operations in Israel. We cannot guarantee future results, levels of activity, performance or achievements. The matters discussed in this press release also involve risks and uncertainties summarized under the heading “Risk Factors” in Nova’s Annual Report on Form 20-F for the year ended December 31, 2015 filed with the Securities and Exchange Commission on February 29, 2016. These factors are updated from time to time through the filing of reports and registration statements with the Securities and Exchange Commission. Nova Measuring Instruments Ltd. does not assume any obligation to update the forward-looking information contained in this press release. Company Contact: Dror David, Chief Financial Officer Nova Measuring Instruments Ltd. Tel: +972-73-229-5760 E-mail: info@novameasuring.com www.novameasuring.com Investor Relations Contacts: Hayden/ MS-IR LLC Miri Segal Tel: +917-607-8654 E-mail: msegal@ms-ir.com Or Brett Maas Tel: +646-536-7331 E-mail: brett@haydenir.com Company Press Release Nova Reports First Quarter 2016 Financial Results Recent uptick in bookings supports expectations for a stronger second half of 2016 Rehovot, Israel, May 4, 2016 -Nova Measuring Instruments (Nasdaq: NVMI), a leading innovator and a key provider of metrology solutions for advanced process control used in semiconductor manufacturing, today reported financial results for the first quarter of 2016, the period ended March 31, 2016. First Quarter 2016 Highlights: · Revenues of $34.1 million, within guidance ($33-37 million) · Non-GAAP net income of $4.5 million, or $0.16 per diluted share, at the high end of the guidance ($0.10-$0.17 per diluted share) · Diversified customer mix yielded four customers contributing more than 10% each to the quarterly revenues, including one leading memory customer · Selected by the world’s leading foundry to deliver Optical and X-ray metrology solutions for multiple process steps at 10/7/5nm technology nodes · Growing revenues from multiple competitive wins in China GAAP Results ($K) Q1 2016 Q4 2015 Q1 2015 Revenues $ $ $ Net Income $ $ $ Earnings per Diluted Share $ $ $ NON-GAAP Results ($K) Q1 2016 Q4 2015 Q1 2015 Net Income $ $ $ Earnings per Diluted Share $ $ $ A reconciliation between GAAP operating results and non-GAAP operating results is provided following the financial statements that are part of this release.Non-GAAP results exclude amortization of acquired intangible assets, deferred tax assets adjustments (net), stock-based compensation expenses and acquisition related expenses. Management Comments “The first quarter results were in-line with our expectations, with profitability at the higher end of our guidance, reflecting the market dynamics and our ability to adjust accordingly,” commented Eitan Oppenhaim, President and Chief Executive Officer of Nova. “As evident by this quarter results, our focus on customer diversification is becoming critically important, as customers adopt different spending cycles, and is a key to our continuous growth. Our goal to expand our portfolio by converging different metrology techniques (X-ray and Optical) is gathering momentum with several customers as we widen our applications’ reach beyond CDs to include Film Thickness and Material composition as well.” “A notable recent uptick in bookings supports our expectations that 2016 will be another well-executed year with a stronger second half that will benefit primarily from investment related to next-generation devices,” continued Mr. Oppenhaim. “The increase in bookings is already evident, with the recent announcement of more than $20 million in orders received from several Foundry customers in recent weeks, bolstering our confidence in another solid year for Nova.” 2016 Second Quarter Financial Outlook Management provided an outlook for the second quarter, the period ending June 30, 2016. Based on current estimates, management expects: · $34 million to $38 million in revenue · $0.08 to $0.15 in diluted non-GAAP EPS · $0.04 to $0.10 in diluted GAAP EPS 2016 First Quarter Results Total revenues for the first quarter of 2016 were $34.1 million, a decrease of 15% compared to the fourth quarter of 2015, and an increase of 24% relative to the first quarter of 2015. Gross margin for the first quarter of 2016 was 54%. This is compared with 52% in the fourth quarter and first quarter of 2015. Operating expenses in the first quarter of 2016 were $15.7 million, and included $0.6 million of amortization of acquired intangible assets. This is compared with $17.3 million in the fourth quarter of 2015 and compared with $12.1 million in the first quarter of 2015. On a GAAP basis, the company reported net income of $2.9 million, or $0.11 per diluted share, in the first quarter of 2016. This is compared with net income of $5.2 million, or $0.19 per diluted share, in the fourth quarter of 2015. The company reported net income of $3.0 million, or $0.11 per diluted share, in the first quarter of 2015. On a Non-GAAP basis, which excludes amortization of acquired intangible assets, adjustments of deferred tax assets net, stock-based compensation expenses and acquisition related expenses the company reported net income of $4.5 million, or $0.16 per diluted share, in the first quarter of 2016. This is compared with net income of $5.3 million, or $0.19 per diluted share, in the fourth quarter of 2015 and compared with net income of $4.0 million, or $0.15 per diluted share, in the first quarter of 2015. Conference Call Information Nova will host a conference call that same day, May 4, 2016, at 9:30 a.m. Eastern Time, to discuss the financial results and future outlook. To attend the conference call, please dial one of the following teleconferencing numbers. Please begin by placing your calls five minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. U.S. Dial-in Number: 1-888-417-8516 ISRAEL Dial-in Number: 1 80 924 5906 INTERNATIONAL Dial-in Number: 1-719-457-2645 At: 9:30 a.m. Eastern Time 6:30 a.m. Pacific Time 4:30 p.m. Israeli Time Please reference conference ID 1539748 The conference call will also be webcast live from a link on Nova's website at http://ir.novameasuring.com. About Nova: Nova Measuring Instruments delivers continuous innovation by providing advanced metrology solutions for the semiconductor manufacturing industry. Deployed with the world’s largest integrated-circuit manufacturers, Nova’s products deliver state-of-the-art, high-performance metrology solutions for effective process control throughout the semiconductor fabrication lifecycle. Nova’s product portfolio, which combines high-precision hardware and cutting-edge software, supports the development and production of the most advanced devices in today’s high-end semiconductor market. Nova’s technical innovation and market leadership enable customers to improve process performance, enhance products’ yields and accelerate time to market. Nova acts as a partner to semiconductor manufacturers from its offices around the world. Additional information may be found at www.novameasuring.com. Nova is traded on the NASDAQ & TASE under the symbol NVMI. This press release provides financial measures that exclude non-cash charges for amortization of acquired intangible assets, deferred tax assets adjustments (net), stock-based compensation expenses and acquisition related expenses and are therefore not calculated in accordance with generally accepted accounting principles (GAAP). Management believes that these non-GAAP financial measures provide meaningful supplemental information regarding Nova's performance because they reflect our operational results and enhances management's and investors' ability to evaluate Nova's performance before charges or benefits considered by management to be outside Nova's ongoing operating results. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management believes that it is in the best interest of its investors to provide financial information that will facilitate comparison of both historical and future results and allows greater transparency to supplemental information used by management in its financial and operational decision making. A reconciliation of each GAAP to non-GAAP financial measure discussed in this press release is contained in the accompanying financial tables. This press release contains forward-looking statements within the meaning of safe harbor provisions of the Private Securities Litigation Reform Act of 1995 relating to future events or our future performance, such as statements regarding, but are not limited to, anticipated growth opportunities and projections about our business and its future revenues, expenses and profitability. Forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied in those forward looking statements. Factors that may affect our results, performance, circumstances or achievements include, but are not limited to, the following: our dependency on three product lines; our dependency on a small number of large customers and small number of suppliers; the highly cyclical and competitive nature of the markets we target and we operate in; our inability to reduce spending during a slowdown in the semiconductor industry; our ability to respond effectively on a timely basis to rapid technological changes; our ability to recognize the benefits of ReVera acquisition and risks that the acquisition may disrupt current plans and operations and impact relationships with customers, distributors and suppliers; our dependency on PEMs; risks related to exclusivity obligations and non-limited liability that may be included in our commercial agreements and arrangements; our ability to retain our competitive position despite the ongoing consolidation in our industry; risks related to our dependence on our manufacturing facilities; risks related to changes in our order backlog; risks related to the worldwide financial instabilities; risks related to our intellectual property; new product offerings from our competitors; unanticipated manufacturing or supply problems; risks related to government programs we participate in; risks related to taxation; changes in customer demand for our products; risks related to currency fluctuations, risks related to acquisitions we may pursue and risks related to our operations in Israel. We cannot guarantee future results, levels of activity, performance or achievements. The matters discussed in this press release also involve risks and uncertainties summarized under the heading “Risk Factors” in Nova’s Annual Report on Form 20-F for the year ended December 31, 2015 filed with the Securities and Exchange Commission on February 29, 2016. These factors are updated from time to time through the filing of reports and registration statements with the Securities and Exchange Commission. Nova Measuring Instruments Ltd. does not assume any obligation to update the forward-looking information contained in this press release. (Tables to Follow) NOVA MEASURING INSTRUMENTS LTD. CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. dollars in thousands) - (Unaudited) As of March 31, December 31, (Audited) ASSETS Current assets Cash and cash equivalents Short-term interest-bearing bank deposits Trade accounts receivable Inventories Deferred tax assets Other current assets Total current assets Long-term assets Long-term interest-bearing bank deposits Deferred tax assets Severance pay funds Property and equipment, net Identifiable intangible assets, net Goodwill Total long-term assets Total assets LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Trade accounts payable Deferred revenues Deferred tax liabilities Other current liabilities Total current liabilities Long-term liabilities Deferred tax liabilities Liability for employee severance pay Other long-term liabilities Total long-term liabilities Shareholders' equity Total liabilities and shareholders’ equity NOVA MEASURING INSTRUMENTS LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (U.S. dollars in thousands, except per share data) - (Unaudited) Three months ended March 31, March 31, Revenues: Products Services Total revenues Cost of revenues: Products Services Total cost of revenues Gross profit Operating expenses: Research and development expenses, net Sales and marketing expenses General and administration expenses Acquisition related expenses - Amortization of acquired intangible assets - Total operating expenses Operating income Financing income, net Income before tax on income Income tax expenses (benefit) ) Net income for the period Earnings per share: Basic Diluted Shares used for calculation of earnings pershare: Basic Diluted NOVA MEASURING INSTRUMENTS LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (U.S. dollars in thousands) - (Unaudited) Three months ended March 31, March 31, Cash flows from operating activities: Net income for the period Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Amortization of acquired intangible assets - Amortization of deferred stock-based compensation Increase (decrease) in liability for employee terminationbenefits, net 66 ) Deferred tax assets, net ) Loss on securities - 42 Increase in trade accounts receivable ) ) Decrease (increase) in inventories ) Decrease (increase) in other current and long term assets ) Increase (decrease) in trade accounts payable ) Increase (decrease) in other current liabilities andother long-term liabilities ) Decrease in short and long term deferredrevenues ) ) Net cash provided by (used in) operating activities ) Cash flow from investment activities: Decrease (increase) in short-term interest-bearingbank deposits ) Payment on account of acquisition - ) Additions to property and equipment ) ) Net cash provided by (used in) investment activities ) Cash flows from financing activities: Shares issued under employee stock-based plans Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents – beginning of period Cash and cash equivalents – end of period NOVA MEASURING INSTRUMENTS LTD. RECONCILIATION OF GAAP TO NON-GAAP RESULTS (U.S. dollars in thousands, except percentage and per share data) - (Unaudited) Three months ended March 31, December 31, 2015 March 31, GAAP cost of revenues Amortization of acquired intangible assets in cost of products - ) - Stock-based compensation in cost of products ) ) ) Stock-based compensation in cost of services ) ) ) Non-GAAP cost of revenues GAAP gross profit Gross profit adjustments Non-GAAP gross profit GAAP gross margin as a percentage of revenues 54
